Case 1:19-cv-00082-TJC Document 1-5 Filed 07/29/19 Page 1 of 17




                                                    EXHIBIT E, Page 11
Case 1:19-cv-00082-TJC Document 1-5 Filed 07/29/19 Page 2 of 17




                                                    EXHIBIT E, Page 22
Case 1:19-cv-00082-TJC Document 1-5 Filed 07/29/19 Page 3 of 17




                                                    EXHIBIT E, Page 33
Case 1:19-cv-00082-TJC Document 1-5 Filed 07/29/19 Page 4 of 17




                                                    EXHIBIT E, Page 44
Case 1:19-cv-00082-TJC Document 1-5 Filed 07/29/19 Page 5 of 17




                                                    EXHIBIT E, Page 55
Case 1:19-cv-00082-TJC Document 1-5 Filed 07/29/19 Page 6 of 17




                                                    EXHIBIT E, Page 66
Case 1:19-cv-00082-TJC Document 1-5 Filed 07/29/19 Page 7 of 17




                                                    EXHIBIT E, Page 77
Case 1:19-cv-00082-TJC Document 1-5 Filed 07/29/19 Page 8 of 17




                                                    EXHIBIT E, Page 88
Case 1:19-cv-00082-TJC Document 1-5 Filed 07/29/19 Page 9 of 17




                                                    EXHIBIT E, Page 99
Case 1:19-cv-00082-TJC Document 1-5 Filed 07/29/19 Page 10 of 17




                                                   EXHIBIT E, Page 1010
Case 1:19-cv-00082-TJC Document 1-5 Filed 07/29/19 Page 11 of 17




                                                   EXHIBIT E, Page 1111
Case 1:19-cv-00082-TJC Document 1-5 Filed 07/29/19 Page 12 of 17




                                                   EXHIBIT E, Page 1212
Case 1:19-cv-00082-TJC Document 1-5 Filed 07/29/19 Page 13 of 17




                                                   EXHIBIT E, Page 1313
Case 1:19-cv-00082-TJC Document 1-5 Filed 07/29/19 Page 14 of 17




                                                   EXHIBIT E, Page 1414
Case 1:19-cv-00082-TJC Document 1-5 Filed 07/29/19 Page 15 of 17




                                                   EXHIBIT E, Page 1515
Case 1:19-cv-00082-TJC Document 1-5 Filed 07/29/19 Page 16 of 17




                                                   EXHIBIT E, Page 1616
Case 1:19-cv-00082-TJC Document 1-5 Filed 07/29/19 Page 17 of 17




                                                   EXHIBIT E, Page 1717
